        Case 17-71867-lrc       Doc 55     Filed 03/04/21 Entered 03/04/21 14:07:32             Desc Main
                                           Document     Page 1 of 10
                                       UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF GEORGIA
                                               ATLANTA DIVISION

IN RE:                                                      )         CHAPTER 13
NICOLE SMITH,                                               )         CASE NO. 17-71867
DEBTOR.                                                     )

                       NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
                            DEADLINE FOR FILING WRITTEN OBJECTIONS,
                      AND HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

TO: Creditors and Other Parties in Interest

PLEASE TAKE NOTICE that NICOLE SMITH, Debtor, has filed a proposed amended modification to the
confirmed plan in this case, a copy of which modification you are receiving with this Notice or have received by
mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure, any creditor or other party in
interest opposing this proposed Modification must file that objection in writing with the Court before the following
deadline.

DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which this proposed Modification
was filed. The proposed modification was filed on March 4, 2021. If the twenty-fourth day after the filing falls on a
week-end or holiday, the deadline is extended to the next business day.

PLACE OF FILING: Clerk, United States Bankruptcy Court, Room 1340, United States Courthouse, Richard B.
Russell Building, 75 Ted Turner Drive, SW, Atlanta, GA 30303-3367.

If you mail an objection to the Court for filing, you must mail it early enough so the Court will receive it on or
before the date stated above. You must also serve a copy on the undersigned at the address stated below and
on the Debtor at: Nicole Smith, 925 B Peachtree Street NE #143, Atlanta, Georgia 30309.

PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is timely filed, the Court will
hold a hearing on the modification on April 13, 2021 at 10:00 a.m. in Courtroom 1204, U.S. Courthouse, 75 Ted
Turner Drive SW, Atlanta, Georgia. If no objection is timely filed, the Court may approve the proposed
modification without further notice or hearing.

Given the current public health crisis, hearings may be telephonic only. Please check the “Important Information
Regarding Court Operations During COVID-19 Outbreak” tab at the top of the GANB Website prior to the hearing for
instructions on whether to appear in person or by phone.

This Thursday, March 4, 2021.

Charles M. Clapp                 /s/
Charles M. Clapp
Attorney for Debtor
GA Bar # 101089
5 Concourse Parkway NE
Suite 3000
Atlanta, GA 30328
404.585.0040 (office)
404.393.8893 (fax)
charles@lawcmc.com
Case 17-71867-lrc                            Doc 55         Filed 03/04/21 Entered 03/04/21 14:07:32                                Desc Main
                                                            Document     Page 2 of 10


      Fill in this information to identify your case:
                                                                                                        ☒ Check if this is an amended plan,
      Debtor 1           Nicole Smith                                                                     and list below the sections of the
                         First Name           Middle Name            Last Name
                                                                                                          plan that have been
      Debtor 2                                                                                            changed. Amendments to sections not
      (Spouse, if filing) First Name          Middle Name            Last Name                            listed below will be ineffective even if set
                                                                                                          out later in this amended plan.
      United States Bankruptcy Court for the Northern District of Georgia
                                                                                                         8.1
      Case number 17-71867
      (if known)



Chapter 13 Plan *** Modified ***
NOTE:                         The United States Bankruptcy Court for the Northern District of Georgia adopted this form plan for use in
                              Chapter 13 cases in the District pursuant to Federal Rule of Bankruptcy Procedure 3015.1. See Order
                              Requiring Local Form for Chapter 13 Plans and Establishing Related Procedures, General Order No. 21-
                              2017, available in the Clerk’s Office and on the Bankruptcy Court’s website, ganb.uscourts.gov. As used
                              in this plan, “Chapter 13 General Order” means General Order No. 21-2017 as it may from time to time be
                              amended or superseded.

      Part 1:              Notices

To Debtor(s):                 This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                              indicate that the option is appropriate in your circumstances. Plans that do not comply with the United States Bankruptcy
                              Code, local rules and judicial rulings may not be confirmable.

                              In the following notice to creditors, you must check each box that applies.

To Creditors:                 Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.

                              Check if applicable.

                              ☐ The plan provides for the payment of a domestic support obligation (as defined in 11 U.S.C. § 101(14A)), set out in
                                § 4.4.

                              You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not
                              have an attorney, you may wish to consult one.

                              If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                              confirmation at least 7 days before the date set for the hearing on confirmation, unless the Bankruptcy Court orders
                              otherwise. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                              Bankruptcy Rule 3015.

                              To receive payments under this plan, you must have an allowed claim. If you file a timely proof of claim, your claim is
                              deemed allowed unless a party in interest objects. See 11 U.S.C. § 502(a).

                              The amounts listed for claims in this plan are estimates by the debtor(s). An allowed proof of claim will be
                              controlling, unless the Bankruptcy Court orders otherwise.

                              The following matters may be of particular importance. Debtor(s) must check one box on each line to state whether or
                              not the plan includes each of the following items. If an item is checked as “Not included,” if both boxes are checked,
                              or if no box is checked, the provision will be ineffective even if set out later in the plan.

                                                                                                                         ☐ Included         ☒ Not Included
                                         A limit on the amount of a secured claim, that may result in a partial
                                   1.1
                                         payment or no payment at all to the secured creditor, set out in § 3.2
                                                                                                                         ☐ Included         ☒ Not Included
                                         Avoidance of a judicial lien or nonpossessory, nonpurchase-money
                                   1.2
                                         security interest, set out in § 3.4
                                   1.3   Nonstandard provisions, set out in Part 8                                       ☐ Included         ☒ Not Included


      Part 2:              Plan Payments and Length of Plan; Disbursement of Funds by Trustee to Holders of Allowed Claims

2.1        Regular Payments to the trustee; applicable commitment period.
           The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:

           Check one:             ☒ 36 months           ☐   60 months.
           Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                         Page 1 of 6
Case 17-71867-lrc                    Doc 55         Filed 03/04/21 Entered 03/04/21 14:07:32                                Desc Main
                                                    Document     Page 3 of 10
      Debtor(s)    Nicole Smith                                                                Case Number    17-71867

         The debtor(s) will pay $1215 per month for the applicable commitment period. If the applicable commitment period is 36 months, additional
         Regular Payments will be made to the extent necessary to make the payments to creditors specified in this plan, not to exceed 60 months
         unless the Bankruptcy Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the expiration of the
         applicable commitment period, no further Regular Payments will be made.
         Check if applicable.

         ☐ The amount of the Regular Payment will change as follows
2.2      Regular Payments; method of payment.
         Regular Payments to the trustee will be made from future income in the following manner:
         Check all that apply.

         ☐ Debtor(s) will make payments pursuant to a payroll deduction order. If a deduction does not occur, the debtor(s) will pay to the
         trustee the amount that should have been deducted.
         ☒ Debtor(s) will make payments directly to the trustee.

         ☐ Other (specify method of payment):
2.3      Income tax refunds.
         Check one.
         ☒ Debtor(s) will retain any income tax refunds received during the pendency of the case.

         ☐ Debtor(s) will (1) supply the trustee with a copy of each income tax return filed during the pendency of the case within 30 days of filing
           the return and (2) turn over to the trustee, within 30 days of the receipt of any income tax refund during the applicable commitment
           period for tax years                                                    , the amount by which the total of all of the income tax refunds
           received for each year exceeds $2,000 (“Tax Refunds”), unless the Bankruptcy Court orders otherwise. If debtor’s spouse is not a
           debtor in this case, “tax refunds received” means those attributable to the debtor.

          ☐ Debtor(s) will treat tax refunds (“Tax Refunds”) as follows:

2.4      Additional Payments.
         Check one.
          ☒ None.

2.5      [Intentionally omitted.]
2.6      Disbursement of funds by trustee to holders of allowed claims.
                  (a)   Disbursements before confirmation of plan. The trustee will make preconfirmation adequate protection payments to
                  holders of allowed claims as set forth in §§ 3.2 and 3.3.
                  (b)   Disbursements after confirmation of plan. Upon confirmation, after payment of the trustee’s statutory fee, the trustee will
                  disburse Regular Payments, Additional Payments, and Tax Refunds that are available for disbursement to make payments to
                  holders of allowed claims as follows:
                     (1) First disbursement after confirmation of Regular Payments. In the first disbursement after confirmation, the trustee
                     will disburse all available funds from Regular Payments in the following order:
                          (A) To pay any unpaid preconfirmation adequate protection payments required by 11 U.S.C. § 1326(a)(1)(C) as set forth in
                          § 3.2, § 3.3, and orders of the Bankruptcy Court;
                          (B) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                          (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
                          and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on nonpriority unsecured claims as
                          set forth in § 5.2; and on executory contracts and unexpired leases as set forth in § 6.1; and
                          (D) To pay claims in the order set forth in § 2.6(b)(3).
                     (2) Second and subsequent disbursements after confirmation of Regular Payments. In the second disbursement after
                     confirmation, and each month thereafter, the trustee will disburse all available funds from Regular Payments in the order below.
                     All available Regular Payments will be distributed to the claims in each paragraph until such claims are paid in full.
                          (A) To make concurrent monthly payments, including any amount past due under this plan: on secured claims as set forth in
                          §§ 3.1, 3.2, 3.3, and 3.4; on fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3; on domestic
                          support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims as set forth in § 5.2 and
                          executory contracts and unexpired leases as set forth in § 6.1;
                          (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee
                          and the debtor’s attorney’s fees, expenses, and costs; and
                          (C) To pay claims in the order set forth in § 2.6(b)(3).
                     (3) Disbursement of Additional Payments and Tax Refunds. The trustee will disburse the Additional Payments and Tax
                     Refunds in the following order:



U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                Page 2 of 6
Case 17-71867-lrc                    Doc 55         Filed 03/04/21 Entered 03/04/21 14:07:32                                     Desc Main
                                                    Document     Page 4 of 10
      Debtor(s)    Nicole Smith                                                                  Case Number     17-71867

                          (A) To pay fees, expenses, and costs of the attorney for the debtor(s) as set forth in § 4.3;
                          (B) To make pro rata payments on administrative expenses allowed under 11 U.S.C. § 503(b) other than the trustee’s fee
                          and the debtor’s attorney’s fees, expenses, and costs;
                          (C) To make payments pro rata based on the monthly payment amount: on secured claims as set forth in §§ 3.1, 3.2, 3.3,
                          and 3.4; on domestic support obligations as set forth in § 4.4; on the arrearage claims on both nonpriority unsecured claims
                          as set forth in § 5.2 and executory contracts and unexpired leases as set forth in § 6.1;
                          (D) To pay other Allowed Secured Claims as set forth in § 3.6;
                          (E) To pay allowed claims entitled to priority under 11 U.S.C. § 507, other than administrative expenses and domestic
                          support obligations; and
                          (F) To pay nonpriority unsecured claims not otherwise classified as set forth in § 5.1 (“Unclassified Claims”) and to pay
                          nonpriority unsecured claims separately classified as set forth in § 5.3 (“Classified Claims”). The trustee will estimate the
                          total amounts to be disbursed during the plan term (1) to pay Unclassified Claims and (2) to pay Classified Claims. Funds
                          available for disbursement on these claims will be allocated pro rata to each class, and the funds available for
                          disbursement for each class will be paid pro rata to the creditors in the class.
                     (4) Unless the debtor(s) timely advise(s) the trustee otherwise in writing, the trustee may treat and disburse any payments
                     received from the debtor(s) as Regular Payments.

      Part 3:       Treatment of Secured Claims

3.1      Maintenance of payments and cure of default, if any.
         Check one.
         ☐      None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

         ☒      Beginning with the first payment that is due after the date of the order for relief under Chapter 13, the debtor(s) will maintain the current
                contractual installment payments on the secured claims listed below, with any changes required by the applicable contract and noticed in
                conformity with any applicable rules. These payments will be disbursed directly by the debtor(s). Any existing arrearage on a listed
                claim will be paid in full through disbursements by the trustee, with interest, if any, at the rate stated below.
                If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless the Bankruptcy Court orders
                otherwise, all payments under this paragraph as to that collateral will cease, and all secured claims based on that collateral will no longer
                be treated by the plan.

                                                                                                                    Interest rate on         Monthly plan
                                                                                         Estimated amount of
                             Name of creditor                         Collateral                                        arrearage            payment on
                                                                                          arrearage (if any)
                                                                                                                     (if applicable)          arrearage
                                                                2990 Carrock Court
                         Mccutcheon Crossing HOA                                                 $1103                      0%          $12 to $62 in 10/2018
                                                                  Columbus, OH
                                                                2990 Carrock Court                                                          $160 to $368 in
                         Ocwen Loan Servicing,LLC                                                $16000                     0%
                                                                  Columbus, OH                                                                 10/2018

3.2 Request for valuation of security, payment of fully secured claims, and modification of undersecured claims.
          ☒ None.
3.3      Secured claims excluded from 11 U.S.C. § 506.
         Check one.
         ☐ None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

         ☒ The claims listed below were either:
             (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle acquired for
                 the personal use of the debtor(s), or
             (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.
             These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed by the trustee.
             The trustee will make monthly preconfirmation adequate protection payments that 11 U.S.C. § 1326(a)(1)(C) requires to the creditor in
             the amount set out in the column headed Monthly preconfirmation adequate protection payment.
             The holder of any claim listed below will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
             (a) payment of the underlying debt determined under nonbankruptcy law, or
             (b) payment of the amount of the secured claim, with interest at the rate set forth below, and discharge of the underlying debt under 11
             U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                    Page 3 of 6
Case 17-71867-lrc                    Doc 55         Filed 03/04/21 Entered 03/04/21 14:07:32                                     Desc Main
                                                    Document     Page 5 of 10
      Debtor(s)   Nicole Smith                                                                    Case Number      17-71867


                                                                                                                                 Monthly pre- Monthly post-
                                                                                                                                 confirmation confirmation
                                                                                              Estimated     Interest
            Name of Creditor                          Collateral              Purchase date                                       adequate     payment to
                                                                                            amount of claim   rate
                                                                                                                                  protection   creditor by
                                                                                                                                   payment       trustee
                                                                                                                                                  $250 to $700
                                                                                                                                                   in 10/2018,
      Kemba Financial Credit Union          2013 Audi A6, 31,000 Miles            4/2013           $19,067.02         5.5%            $250
                                                                                                                                                  then $1068 in
                                                                                                                                                     10/2021

3.4      Lien avoidance.
         Check one.
         ☒ None.
3.5      Surrender of collateral.
         Check one.
         ☒ None.
3.6      Other Allowed Secured Claims.
         A proof of claim that is filed and allowed as a secured claim, but is not treated as a secured claim in this plan, shall be paid with interest
         at the rate of 4.5%. Payments will commence as set forth in § 2.6. Notwithstanding the foregoing, the debtor(s), and any other party in
         interest, may: object to allowance of the claim; request that the Bankruptcy Court determine the value of the secured claim if modification
         of the claim is permissible and if 11 U.S.C. § 506 is applicable; or request that the Bankruptcy Court avoid the creditor’s lien pursuant
         to 11 U.S.C. § 522(f), if applicable.
         If the Bankruptcy Court determines the value of the secured claim, the portion of any allowed claim that exceeds the amount of the
         secured claim will be treated as an unsecured claim under Part 5 of this plan.
         The holder of the claim will retain the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:
         (a) payment of the underlying debt determined under nonbankruptcy law, or
         (b) payment of the amount of the secured claim, with interest at the rate set forth above, and discharge of the underlying debt under 11
         U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.

      Part 4:       Treatment of Fees and Priority Claims

4.1      General.
         Trustee’s fees and all allowed priority claims will be paid in full without postpetition interest. An allowed priority claim will be paid in full
         regardless of whether it is listed in § 4.4.
4.2      Trustee’s fees.
         Trustee’s fees are governed by statute and may change during the course of the case.
4.3      Attorney’s fees.
         (a) The unpaid fees, expenses, and costs owed to the attorney for the debtor(s) in connection with legal representation in this case are
         $4,100.00. The allowance and payment of the fees, expenses and costs of the attorney for the debtor(s) are governed by General
         Order 22-2017 (“Chapter 13 Attorney’s Fees Order”), as it may be amended.
         (b) Upon confirmation of the plan, the unpaid amount shall be allowed as an administrative expense under 11 U.S.C. § 503(b) to the
         extent set forth in the Chapter 13 Attorney’s Fees Order.
         (c) The Bankruptcy Court may allow additional fees, expenses, and costs to the attorney for debtor(s) in excess of the amount shown in
         § 4.3(a) above upon application of the attorney in compliance with the Chapter 13 Attorney’s Fees Order and after notice and a hearing.
         (d) From the first disbursement after confirmation, the attorney will receive payment under § 2.6(b)(1) up to the allowed amount set forth in
         § 4.3(a).
         (e) The unpaid balance and any additional amounts allowed under § 4.3(c) will be payable (1) at $708.00 per month from Regular
         Payments and (2) from Tax Refunds or Additional Payments, as set forth in § 2.6, until all allowed amounts are paid in full.
         (f) If the case is converted to Chapter 7 before confirmation of the plan, the debtor(s) direct(s) the trustee to pay to the attorney for the
         debtor(s) the amount of $2,500.00, not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits. If the attorney
         for the debtor(s) has complied with the applicable provisions of the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the
         funds available, the stated amount or the maximum amount to the attorney, whichever is less.
         (g) If the case is dismissed before confirmation of the plan, fees, expenses, and costs of the attorney for the debtor(s) in the amount of
         $2,500.00, not to exceed the maximum amount that the Chapter 13 Attorney’s Fees Order permits, will be allowed to the extent set forth in
         the Chapter 13 Attorney’s Fees Order. The attorney may file an application for fees, expenses, and costs in excess of the maximum
         amount within 10 days from entry of the order of dismissal. If the attorney for the debtor(s) has complied with the applicable provisions of
         the Chapter 13 Attorney’s Fees Order, the trustee will deliver, from the funds available, the allowed amount to the attorney.
         (h) If the case is converted to Chapter 7 after confirmation of the plan, the debtor(s) direct(s) the trustee to deliver to the attorney for the
         debtor(s), from the funds available, any allowed fees, expenses, and costs that are unpaid.


U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                      Page 4 of 6
Case 17-71867-lrc                   Doc 55         Filed 03/04/21 Entered 03/04/21 14:07:32                                  Desc Main
                                                   Document     Page 6 of 10
      Debtor(s)   Nicole Smith                                                                 Case Number      17-71867

         (i) If the case is dismissed after confirmation of the plan, the trustee will pay to the attorney for the debtor(s), from the funds available,
         any allowed fees, expenses, and costs that are unpaid.
4.4      Priority claims other than attorney’s fees.
         ☒ None.
      Part 5:     Treatment of Nonpriority Unsecured Claims

5.1      Nonpriority unsecured claims not separately classified.
         Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata, as set forth in § 2.6. Holders of these
         claims will receive:
         Check one.

         ☐ A pro rata portion of the funds remaining after disbursements have been made to all other creditors provided for in this plan.

         ☐ A pro rata portion of the larger of (1) the sum of $             and (2) the funds remaining after disbursements have been made to all
           other creditors provided for in this plan.

         ☐ The larger of (1)       % of the allowed amount of the claim and (2) a pro rata portion of the funds remaining after disbursements
         have been made to all other creditors provided for in this plan.
         ☒ 100% of the total amount of these claims.
         Unless the plan provides to pay 100% of these claims, the actual amount that a holder receives will depend on (1) the amount of claims
         filed and allowed and (2) the amounts necessary to pay secured claims under Part 3 and trustee’s fees, costs, and expenses of the
         attorney for the debtor(s), and other priority claims under Part 4.

5.2      Maintenance of payments and cure of any default on nonpriority unsecured claims.
         Check one.
         ☒ None.
5.3      Other separately classified nonpriority unsecured claims.
         Check one.
         ☒ None.
      Part 6:     Executory Contracts and Unexpired Leases

6.1      The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
         contracts and unexpired leases are rejected.
         Check one.
         ☒ None.
      Part 7:     Vesting of Property of the Estate

7.1      Unless the Bankruptcy Court orders otherwise, property of the estate shall not vest in the debtor(s) on confirmation but will
         vest in the debtor(s) only upon: (1) discharge of the debtor(s); (2) dismissal of the case; or (3) closing of the case without a
         discharge upon the completion of payments by the debtor(s).

      Part 8:     Nonstandard Plan Provisions

8.1      Check “None” or list Nonstandard Plan Provisions.

         ☐ None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.
         Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise
         included in this N.D. Ga. Chapter 13 Plan Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are
         ineffective.
         The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3. (Insert additional lines if
         needed.)
         Debtor’s student loans shall remain in deferment. To the extent Debtor’s student loans are not deferred, they shall be paid
         directly by the Debtor. The Trustee shall refrain from paying any claims based upon student loans.




U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                  Page 5 of 6
 Case 17-71867-lrc                      Doc 55        Filed 03/04/21 Entered 03/04/21 14:07:32                                 Desc Main
                                                      Document     Page 7 of 10
       Debtor(s)     Nicole Smith                                                               Case Number     17-71867


       Part 9:       Signatures

 9.1      Signatures of Debtor(s) and Attorney for Debtor(s).
          The debtor(s) must sign below. The attorney for the debtor(s), if any, must sign below.
          ☒ /s/ Nicole Smith                                       ☐ /s/
             Signature of debtor 1 executed on 3/4/2021                     Signature of debtor 2 executed on

              925 B Peachtree Street NE #143, Atlanta, GA 30309
              Address                               City, State, ZIP code   Address                             City, State, ZIP code
          ☒ Charles M. Clapp /s/, 101089                                    Date: 3/4/2021
              Signature of attorney for debtor(s)
              Law Offices of Charles Clapp
              LLaw
                                                                            5 Concourse Pkwy NE, Ste 3000, Atlanta, GA 30328
              Firm                                                          Address                              City, State, ZIP code

By filing this document, the debtor(s), if not represented by an attorney, or the attorney for debtor(s) also certify(ies) that the wording
and order of the provisions in this Chapter 13 Plan are identical to those contained in the Local Form for Chapter 13 Plans that the
Bankruptcy Court for the Northern District of Georgia has prescribed, other than any nonstandard provisions included in Part 8.




 U.S. Bankruptcy Court, N.D. Ga. Chapter 13 Plan Form (April 2018), Version 1.3                                                   Page 6 of 6
         Case 17-71867-lrc      Doc 55    Filed 03/04/21 Entered 03/04/21 14:07:32              Desc Main
                                          Document     Page 8 of 10

                                       United States Bankruptcy Court
                                            Northern District of Georgia
 In re   NICOLE SMITH                                                           Case No.   17-71867
                                                         Debtor(s)              Chapter    13


                                         CERTIFICATE OF SERVICE
I hereby certify that on Thursday, March 04, 2021, a copy of Debtor’s Proposed Modification of Plan, Notice of
Hearing, and Requirement of Response      was served electronically or by regular United States mail to all
interested parties listed in the attached matrix at the addresses indicated therein.




                                                      /s/ Charles M. Clapp
                                                      Charles M. Clapp 101089
                                                      CMC Law | Law Offices of Charles Clapp
                                                      5 Concourse Parkway NE
                                                      Suite 3000
                                                      Atlanta, GA 30328
                                                      Office:404-585-0040
                                                      Fax:404-393-8893
                                                      charles@lawcmc.com
Case 17-71867-lrc   Doc 55   Filed 03/04/21 Entered 03/04/21 14:07:32   Desc Main
                             Document     Page 9 of 10
Case 17-71867-lrc   Doc 55    Filed 03/04/21 Entered 03/04/21 14:07:32   Desc Main
                             Document      Page 10 of 10
